Order entered April 7, 2022




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                       No. 05-22-00058-CV

              FRISCO MEDICAL CENTER, L.L.P., ET AL., Appellants

                                                   V.

                          PAULA CHESTNUT, ET AL., Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-19-07283

                                               ORDER

          Before the Court is appellees’ April 6, 2022 unopposed motion for an

extension of time to file their brief. We GRANT the motion and extend the time

to May 31, 2022.1


                                                        /s/     BONNIE LEE GOLDSTEIN
                                                                JUSTICE




1
    The Court is closed on May 30, 2022 in observance of Memorial Day.